Citation Nr: 1637624	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-28 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 percent for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1978 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a Central Office hearing in June 2016.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

As the Veteran is challenging the disability rating assigned for his hepatitis C, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the Agency of Original Jurisdiction (AOJ) for further development, as discussed more fully below.

The issues of an increased rating for hepatitis C and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus likely had its onset during active service.





CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

At his May 2012 VA examination, the Veteran reported that he first experienced tinnitus in 1980 while in service and has had continuous ringing since that time.  There is no evidence of tinnitus prior to this time and no evidence contradicting the Veteran's statement.  Thus, the Board finds the Veteran's statement to be credible. 

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Board notes that the June 2012 addendum opinion indicates that it was not likely that the Veteran's tinnitus was related to service in light of his normal exit audiograms and considering his age, social, and medical history.  However, the examiner failed to address the Veteran's reports of continuous tinnitus symptoms since service as a possible nexus, thus, the opinion provided is inadequate.  Based on the evidence of record the Board finds the evidence is sufficient to grant service connection.  As such, the Veteran's claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to the hepatitis C claim, the Veteran's representative indicated in his August 2016 written brief that the Veteran's hepatitis C symptoms may have worsened since his most recent VA examination in February 2014.  This possible change in his hepatitis C symptoms is supported by the VA treatment records indicating that he began treatment for hepatitis C in April 2016.  As such, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

With regard to the TDIU claim, the Veteran has claimed that he unable to work due to fatigue from his hepatitis C.  He filed a TDIU claim in conjunction with his increased rating claim, but did not perfect this appeal.  However, he has not withdrawn his contentions that his hepatitis C renders him unemployable.  The readjudication of the hepatitis C claim may, therefore, affect the TDIU claim.  These issues are inextricably intertwined.  The increased rating claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his hepatitis C.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should also comment on whether the Veteran's service-connected hepatitis affects his ability to obtain and maintain employment.  The examiner should address the August 2014 letter from the Veteran's VA primary care provider indicating that his fatigue may impact work at times.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's hepatitis C claim should be readjudicated.  Thereafter, and following all proper development, adjudicate the claim for TDIU, including on an extraschedular basis.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


